EXHIBIT CONTACTS: SinoHub, Inc.: Falicia Cheng +86-755-2661-1080 falicia@sinohub.com In the U.S.: PondelWilkinson Inc. Laurie Berman/Angie Yang 310-279-5980 investor@pondel.com SINOHUB RECEIVES NEW BANK LINE FOR MORE THAN $6 MILLION FROM SHENZHEN BRANCH OF HANGZHOU BANK Company Will Use New Funding for Continued Expansion of Procurement-Fulfillment and Component Sales Business Lines SANTA CLARA and SHENZHEN, CHINA, May 7, 2009 — SinoHub, Inc. (OTCBB: SIHI), which conducts substantially all of its operations in the People’s Republic of China through its wholly-owned subsidiary SinoHub Electronics Shenzhen Limited, today announced that its SinoHub SCM Shenzhen Limited unit has closed a new $6.4 million bank line with the Shenzhen branch of the Hangzhou Bank. The full amount of the line, if available, may beused to obtain Letters of Credit (LCs) and up to $1.46 million of the line may be used as a revolving cash line.
